Name: COMMISSION REGULATION (EC) No 2145/96 of 7 November 1996 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 No L 286/ 14 [ EN Official Journal of the European Communities 8 . 11 . 96 COMMISSION REGULATION (EC) No 2145/96 of 7 November 1996 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 150/95 (2), and in particular Articles 3 (2) and 12 thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 21 12/96 (3); Whereas Article 4 of Regulation (EEC) No 3813/92 provides that, subject to confirmation periods being trig ­ gered, the agricultural conversion rate for a currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels; Whereas monetary gaps were in excess of five points on several occasions during the month of September for the Irish punt; Whereas under these conditions it is appropriate to reduce rapidly the monetary gaps recorded in relation to representative market rates; whereas a new agricultural conversion rate should be fixed for the Irish punt on the basis of a marked reduction within the meaning of Article 1 of Regulation (EEC) No 3813/92; Whereas Article 15 (2) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for deter ­ mining and applying the agricultural conversion rates (4), as last amended by Regulation (EC) No 1482/96 (  *), provides that an agricultural conversion rate fixed in advance is to be adjusted in the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the amount concerned exceeds four points; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force , up to the level of a gap of four points with that rate; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee concerned, HAS ADOPTED THIS REGULATION: Article 1 The agricultural conversion rates are fixed in Annex I hereto . Article 2 In the case referred to in Article 15 (2) of Regulation (EEC) No 1068/93 , the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance,  Table B, where the latter rate is lower than the rate fixed in advance . Article 3 Regulation (EC) No 2112/96 is hereby repealed . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p. 1 . (2 ) OJ No L 22, 31 . 1 . 1995, p. 1 . 1 OJ No L 282, 1 . 11 . 1996, p. 62. (4) OJ No L 108 , 1 . 5 . 1993, p . 106 . ( s) OJ No L 188 , 27 . 7 . 1996, p. 22. 8 . 11 . 96 EN Official Journal of the European Communities No L 286/ 15 ANNEX I Agricultural conversion rates ECU 1 = 39,6411 7,49997 1,92441 311,761 198,202 6,61023 6,02811 2,15852 0,812908 1 973,93 13,5396 165,198 8,64446 0,809915 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Portuguese escudos French francs Finnish marks Dutch guilders Irish punt Italian lire Austrian schillings Spanish pesetas Swedish kroner Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 38,1164 Belgian and ECU 1 = 41,2928 Belgian and Luxembourg francs Luxembourg francs 7,21151 Danish kroner 7,81247 Danish kroner 1,85039 German marks 2,00459 German marks 299,770 Greek drachmas 324,751 Greek drachmas 190,579 Portuguese escudos 206,460 Portuguese escudos 6,35599 French francs 6,88566 French francs 5,79626 Finnish marks 6,27928 Finnish marks 2,07550 Dutch guilders 2,24846 Dutch guilders 0,781642 Irish punt 0,846779 Irish punt 1 898,01 Italian lire 2 056,18 Italian lire 13,0188 Austrian schillings 14,1038 Austrian schillings 158,844 Spanish pesetas 172,081 Spanish pesetas 8,31198 Swedish kroner 9,00465 Swedish kroner 0,778764 Pound sterling 0,843661 Pound sterling